Cite as 2016 Ark. App. 439


                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-16-268

                                              Opinion Delivered   SEPTEMBER 28, 2016
NORTHWEST ARKANSAS
COMMUNITY COLLEGE AND                         APPEAL FROM THE ARKANSAS
ARKANSAS INSURANCE                            WORKERS’ COMPENSATION
DEPARTMENT, PUBLIC                            COMMISSION
EMPLOYEE CLAIMS DIVISION                      [NO. G-202533]

                            APPELLANTS
V.                                            AFFIRMED

ADRIANA BAEZA
                                APPELLEE


                            DAVID M. GLOVER, Judge

       Adriana Baeza suffered a compensable bilateral shoulder injury on March 2, 2012,

while employed by Northwest Arkansas Community College (NWACC). The contested

issues at a hearing held on September 28, 2015, included whether Baeza was entitled to an

impairment rating to the body as a whole for her compensable bilateral-shoulder injury.

The Administrative Law Judge (ALJ) concluded that Baeza was entitled to an impairment

rating of fourteen percent to the body as a whole for compensable bilateral-shoulder injuries.

The Workers’ Compensation Commission (Commission) affirmed and adopted the ALJ’s

findings of fact and conclusions of law in an opinion filed January 25, 2015. NWACC

appealed to this court but also filed a motion for reconsideration with the Commission. The

Commission denied the motion. In the appeal to this court, NWACC contends the

Commission’s opinion awarding a fourteen percent permanent anatomical-impairment
                                Cite as 2016 Ark. App. 439

rating is not supported by substantial evidence because it was based upon active range-of-

motion testing. We affirm.

       In appeals from the Commission, we view the evidence in the light most favorable

to the Commission’s decision and affirm if it is supported by substantial evidence. J.B. Hunt

Transp. Servs. Inc. v. Hollingsworth, 2016 Ark. App. 279, 285 S.W.3d 253. Substantial

evidence is relevant evidence that a reasonable mind might accept as adequate to support a

conclusion. Id. We defer to the Commission’s findings on what testimony it deems to be

credible, and the resolution of conflicting evidence is a question of fact for the Commission.

Id. The Commission has authority to accept or reject medical opinion and to determine its

medical soundness and probative force. Id. Credibility questions and the weight to be given

to witness testimony are within the Commission’s exclusive province. Id. The issue is not

whether we might have reached a different decision or whether the evidence would have

supported a contrary finding; instead, we affirm if reasonable minds could have reached the

conclusion rendered by the Commission. Id. Typically, we review only the Commission’s

decision, not the ALJ’s; however, when the Commission affirms and adopts the ALJ’s

opinion as its own, which is true here, we consider both the ALJ’s decision and the

Commission’s opinion. Id. We review questions of law de novo, and if the Commission’s

decision is based on an incorrect application of the law, we will reverse the decision. Wayne

Holden & Co., Inc. v. Waggoner, 2016 Ark. App. 309, ___ S.W.3d ___.

       Here, the ALJ reviewed the evidence and methodologies utilized by Dr. Cyril Raben

and Jon Lee, physical therapist, and concluded that Baeza was entitled to a fourteen percent

impairment rating to the body as a whole as originally determined by Dr. Raben. The ALJ


                                              2
                                 Cite as 2016 Ark. App. 439

clarified that objective medical findings supported the rating, even though subjective active

range of motion tests were also utilized. See Singleton v. Pine Bluff, 102 Ark. App. 305, 285
S.W.3d 253 (2008). The decision, affirmed and adopted by the Commission, demonstrates

that it is supported by substantial evidence and existing law. Because the opinion adequately

explains the decision and displays substantial evidence to support it, we affirm by this

memorandum opinion pursuant to sections (a), (b), and (d) of our per curiam, In re

Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985).

       Affirmed.

       GLADWIN, C.J., and VIRDEN, J., agree.

       Charles H. McLemore Jr., for appellant.

       Cottrell Law Office, by: Wes Cottrell; and Brett D. Watson, Attorney at Law, PLLC, by:

Brett D. Watson, for appellee.




                                                 3